


110 HR 4895 IH: To prohibit the expenditure of funds for the construction

U.S. House of Representatives
2007-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4895
		IN THE HOUSE OF REPRESENTATIVES
		
			December 19, 2007
			Mr. Gohmert
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To prohibit the expenditure of funds for the construction
		  or lease of buildings or space in the District of Columbia for the United
		  States Government until January 1, 2009.
	
	
		1.FindingsCongress finds the following:
			(1)The debt of the United States Government is
			 over 9 trillion dollars and continues to rise.
			(2)Congress must
			 tighten its fiscal belt to ease the burden of the increasing debt level on
			 United States taxpayers.
			(3)The Federal
			 Government has a responsibility to the taxpayers to make sacrifices in other
			 areas.
			(4)Federal funds that
			 otherwise would be spent on new construction or leasing of Federal buildings
			 would be better spent helping the people of the United States by paying down
			 the Nation’s debt.
			2.Moratorium on the
			 construction or leasing of new Federal buildings in the District of Columbia
			 until January 2009
			(a)ProhibitionNo funds may be expended for the
			 construction or lease of buildings or space in the District of Columbia for any
			 branch of the United States Government or any entity within such branch, unless
			 a contract for the construction or lease was entered into before the date of
			 enactment of this Act.
			(b)ExceptionThe
			 prohibition in subsection (a) does not apply in any case in which the
			 expenditure of funds for the purposes described in subsection (a) is necessary
			 in the interests of national security.
			(c)ExpirationThe
			 prohibition under subsection (a) shall expire on January 1, 2009.
			
